Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 6–13 have been submitted for examination.  
Claims 6–13 have been examined and rejected.

Response to Remarks
Applicant's arguments, see Remarks, filed 2/3/2021, with respect to the rejection on the ground of statutory double patenting are moot because claims 1–5 have been canceled. However, upon consideration of the newly filed claims, new grounds of rejection are made. See office action below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to reference a claim previously set forth.  
Claim 11 refers to “Claim 17”, which is not a claim previously set forth. 
Claim 12 refers to “Claim 18”, which is not a claim previously set forth. 
Claim 13 refers to “Claim 19”, which is not a claim previously set forth. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination, claim 11 will be read as depending from claim 10, claim 12 will be read as depending from claim 11, and claim 13 will be read as depending from claim 12.


Double Patenting
A. Statutory
Claims 10–13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17–19 of prior U.S. Patent No. 10,939,113. This is a statutory double patenting rejection.
Claim 10 of the instant application is of identical scope as claim 17 of U.S. Patent No. 10,939,113 as shown in the table below. 
US 16/799,155  Claim 10
US 10,939,113 Claim 17
A method, comprising: determining a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method, comprising: determining a position for each non-overlapping block in a picture in a first sub-picture scan order, 
the first sub-picture scan order being based on a position of each non- overlapping region in the picture, the picture comprising: 
the first sub-picture scan order being based on a position of each non-overlapping block in the picture, the picture comprising:
a first sub-picture having a first set of non-overlapping regions; a second sub-picture having a second set of non-overlapping regions; and 
a first sub-picture having a first set of non-overlapping blocks; a second sub-picture having a second set of non-overlapping blocks; and
determining a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
determining a sub-picture position of a single non-overlapping block from the picture position of the single non-overlapping block by:
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
determining a sub-picture from the first sub-picture or the second sub-picture that contains the single non-overlapping block; and

determining the sub-picture position of the single non-overlapping block based on a second sub-picture scan order,
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
the second sub-picture scan order based on the position of the single non-overlapping block in the determined sub-picture.


Claims 11, 12, and 13 of the instant application are of identical scope to claims 18, 19, and 20, respectively, of US 10,939,113 and are rejected on the ground of nonstatutory double patenting.

B. Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. US 8,988,531
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,988,531 in view of Iwata et al. (US 2008/0031329). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of “a memory; one or more processors coupled to the memory and configured to:” in the instant claim. See the table below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a memory; one or more processors coupled to the memory and configured to: in the method of the conflicting patent claim, because “memory unit (LM) which […] stores therein data related to results of processing of the first plural macroblocks (MB600 . . . MB606, MB607, MB608 . . . MB611) arranged within the one row of the one picture by the first moving picture processing unit (Codec_EL_0) (see FIG. 1).”, as taught by Iwata (¶[0034]).  
US 16/799,155  Claim 6
US 8,988,531  Claim 1
a memory; one or more processors coupled to the memory and configured to: determine a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method for sub-picture based raster scanning coding order, comprising: 
the first sub-picture scan order being based on a position of each non- overlapping region in the picture, the picture comprising: 
dividing a picture into a plurality of non overlapping macroblocks; 
a first sub-picture having a first set of non-overlapping regions; a second sub-picture having a second set of non-overlapping regions; and 
partitioning the non overlapping macroblocks into a plurality of sub-pictures with sub-picture boundaries; 
determine a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
coding of a first of the plurality of the sub-pictures is performed on a first processing core and 
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a second of the plurality of the sub-pictures is performed on a second processing core wherein the coding of the first sub-picture and the second sub-pictures is independent around the sub-picture boundaries, and 
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
wherein the coding of the first sub-picture and the second sub-picture is performed in parallel; and 
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein each of said plurality of sub-pictures is encoded in a raster scan order.



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,988,531. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend .

US 16/799,155  Claim 8
US 8,988,531  Claim 1
The system of Claim 7, wherein the second sub-picture scan order is a raster-scan order in the determined sub-picture.
A method for sub-picture based raster scanning coding order, comprising: […] encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein each of said plurality of sub-pictures is encoded in a raster scan order.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,988,531. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
US 16/799,155  Claim 10
US 8,988,531  Claim 1
A method, comprising: determining a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method for sub-picture based raster scanning coding order, comprising: 
the first sub-picture scan order being based on a position of each non-overlapping region in the picture, the picture comprising: 
dividing a picture into a plurality of non overlapping macroblocks; 

partitioning the non overlapping macroblocks into a plurality of sub-pictures with sub-picture boundaries; 
determining a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
coding of a first of the plurality of the sub-pictures is performed on a first processing core and 
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a second of the plurality of the sub-pictures is performed on a second processing core wherein the coding of the first sub-picture and the second sub-pictures is independent around the sub-picture boundaries, and 
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
wherein the coding of the first sub-picture and the second sub-picture is performed in parallel; and 
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein each of said plurality of sub-pictures is encoded in a raster scan order.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,988,531. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 12
US 8,988,531  Claim 1

A method for sub-picture based raster scanning coding order, comprising: […] encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein each of said plurality of sub-pictures is encoded in a raster scan order.


II. US 10,110,901  
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,110,901  in view of Iwata et al. (US 2008/0031329). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of “a memory; one or more processors coupled to the memory and configured to:” in the instant claim. See the table below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a memory; one or more processors coupled to the memory and configured to: in the method of the conflicting patent claim, because “memory unit (LM) which […] stores therein data related to results of processing of the first plural macroblocks (MB600 . . . MB606, MB607, MB608 . . . MB611) arranged within the one row of the one picture by the first moving picture processing unit (Codec_EL_0) (see FIG. 1).”, as taught by Iwata (¶[0034]).  

US 16/799,155  Claim 6
US 10,110,901  Claim 1
A system, comprising: a memory; one or more processors coupled to the memory and configured to: determine a position for each non-overlapping region in a picture in a first sub- picture scan order,

the first sub-picture scan order being based on a position of each non- overlapping region in the picture, the picture comprising: 
dividing a picture into a plurality of non overlapping blocks;
a first sub-picture having a first set of non-overlapping regions; a second sub-picture having a second set of non-overlapping regions; and 
grouping the non overlapping blocks into a plurality of sub-pictures with sub-picture boundaries;
determine a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
coding of a first of the plurality of the sub-pictures is performed on a first processing core and
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a second of the plurality of the sub-pictures is performed on a second processing core wherein the coding of the first sub-picture and the second sub-pictures is independent around the sub-picture boundaries, and
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
wherein the coding of the first sub-picture and the second sub-picture is performed in parallel; and
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein the non overlapping blocks in each of said plurality of sub-pictures is encoded in a raster scan order.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,110,901. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 8
US 10,110,901 Claim 1
The system of Claim 7, wherein the second sub-picture scan order is a raster-scan order in the determined sub-picture.
A method for sub-picture based raster scanning coding order, comprising: […] encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein the non overlapping blocks in each of said plurality of sub-pictures is encoded in a raster scan order.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,110,901. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 10
US 10,110,901  Claim 1
A method, comprising: determining a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method for sub-picture based raster scanning coding order, comprising: 
the first sub-picture scan order being based on a position of each non- overlapping region in the picture, the picture comprising: 
dividing a picture into a plurality of non overlapping blocks;
a first sub-picture having a first set of non-overlapping regions; a second sub-picture having a second set of non-overlapping regions; and 
grouping the non overlapping blocks into a plurality of sub-pictures with sub-picture boundaries;

coding of a first of the plurality of the sub-pictures is performed on a first processing core and
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a second of the plurality of the sub-pictures is performed on a second processing core wherein the coding of the first sub-picture and the second sub-pictures is independent around the sub-picture boundaries, and
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
wherein the coding of the first sub-picture and the second sub-picture is performed in parallel; and
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein the non overlapping blocks in each of said plurality of sub-pictures is encoded in a raster scan order.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,110,901. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 12
US 10,110,901 Claim 1
The system of Claim 7, wherein the second sub-picture scan order is a raster-scan order in the determined sub-picture.
A method for sub-picture based raster scanning coding order, comprising: […] encoding the plurality of sub-pictures sequentially into a bit 


III. US 10,574,992
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,574,992 in view of Iwata et al. (US 2008/0031329). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of “a memory; one or more processors coupled to the memory and configured to:” in the instant claim. See the table below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a memory; one or more processors coupled to the memory and configured to: in the method of the conflicting patent claim, because “memory unit (LM) which […] stores therein data related to results of processing of the first plural macroblocks (MB600 . . . MB606, MB607, MB608 . . . MB611) arranged within the one row of the one picture by the first moving picture processing unit (Codec_EL_0) (see FIG. 1).”, as taught by Iwata (¶[0034]).  

US 16/799,155  Claim 6
US 10,574,992  Claim 1
A system, comprising: a memory; one or more processors coupled to the memory and configured to: determine a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method for sub-picture based raster scanning coding order, comprising: 

dividing a picture into a plurality of non overlapping blocks; 
a first sub-picture having a first set of non-overlapping regions; a second sub-picture having a second set of non-overlapping regions; and 
partitioning the non overlapping blocks into a plurality of sub-pictures with sub- picture boundaries; 
determine a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
coding of a first of the plurality of the sub-pictures and 
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a second of the plurality of the sub-pictures such that the coding of the first sub-picture and the coding of the second sub-picture is independent around the sub-picture boundaries; 
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
coding of the first sub-picture and the coding of the second sub-picture in parallel; and 
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the first and second sub-pictures sequentially into a bit stream upon completion of the coding wherein each of the first and second sub-pictures is encoded in a raster scan order.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,574,992. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 8
US 10,574,992 Claim 1

A method for sub-picture based raster scanning coding order, comprising:  […]encoding the first and second sub-pictures sequentially into a bit stream upon completion of the coding wherein each of the first and second sub-pictures is encoded in a raster scan order.




Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,574,992. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 10
US 10,574,992  Claim 1
A method, comprising: determining a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method for sub-picture based raster scanning coding order, comprising: 
the first sub-picture scan order being based on a position of each non- overlapping region in the picture, the picture comprising: 
dividing a picture into a plurality of non overlapping blocks; 

partitioning the non overlapping blocks into a plurality of sub-pictures with sub- picture boundaries; 
determining a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
coding of a first of the plurality of the sub-pictures and 
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a second of the plurality of the sub-pictures such that the coding of the first sub-picture and the coding of the second sub-picture is independent around the sub-picture boundaries; 
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
coding of the first sub-picture and the coding of the second sub-picture in parallel; and 
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the first and second sub-pictures sequentially into a bit stream upon completion of the coding wherein each of the first and second sub-pictures is encoded in a raster scan order.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,574,992. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 12
US 10,574,992 Claim 1
The system of Claim 7, wherein the second sub-picture scan order is a raster-scan order in the determined sub-picture.
A method for sub-picture based raster scanning coding order, comprising:  […] encoding the first and second sub-pictures sequentially into a bit 



IV. US 10,623,741
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,623,741  in view of Iwata et al. (US 2008/0031329). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of “a memory; one or more processors coupled to the memory and configured to:” in the instant claim. See the table below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a memory; one or more processors coupled to the memory and configured to: in the method of the conflicting patent claim, because “memory unit (LM) which […] stores therein data related to results of processing of the first plural macroblocks (MB600 . . . MB606, MB607, MB608 . . . MB611) arranged within the one row of the one picture by the first moving picture processing unit (Codec_EL_0) (see FIG. 1).”, as taught by Iwata (¶[0034]).  

US 16/799,155  Claim 6
US 10,623,741  Claim 1
A system, comprising: a memory; one or more processors coupled to the memory and configured to: determine a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method for sub-picture based raster scanning coding order, comprising: 

dividing a picture into a plurality of non-overlapping blocks;
determine a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
grouping the non-overlapping blocks into a plurality of sub-pictures;
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a first of the plurality of the sub-pictures is performed on a first processing core and coding of a second of the plurality of the sub-pictures is performed on a second processing core,
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
wherein the coding of the first sub-picture and the second sub-picture is performed in parallel; and
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein the non-overlapping blocks in each of the plurality of sub-pictures is encoded in a raster scan order.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,623,741. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 8
US 10,623,741 Claim 1

A method for sub-picture based raster scanning coding order, comprising: […] encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein the non-overlapping blocks in each of the plurality of sub-pictures is encoded in a raster scan order.




Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,623,741. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 10
US 10,623,741  Claim 1
A method, comprising: determining a position for each non-overlapping region in a picture in a first sub- picture scan order,
A method for sub-picture based raster scanning coding order, comprising: 
the first sub-picture scan order being based on a position of each non- overlapping region in the picture, the picture comprising: a first sub-picture 

determining a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
grouping the non-overlapping blocks into a plurality of sub-pictures;
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
coding of a first of the plurality of the sub-pictures is performed on a first processing core and coding of a second of the plurality of the sub-pictures is performed on a second processing core,
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
wherein the coding of the first sub-picture and the second sub-picture is performed in parallel; and
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein the non-overlapping blocks in each of the plurality of sub-pictures is encoded in a raster scan order.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,623,741. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 12
US 10,623,741 Claim 1

A method for sub-picture based raster scanning coding order, comprising: […] encoding the plurality of sub-pictures sequentially into a bit stream upon completion of the coding wherein the non-overlapping blocks in each of the plurality of sub-pictures is encoded in a raster scan order.



V. 10,939,113
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,939,113. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 16/799,155  Claim 6
US 10,939,113 Claim 1
A system, comprising: a memory; one or more processors coupled to the memory and configured to: 
A system, comprising: one or more processors; a memory coupled to the one or more processors, 
determine a position for each non-overlapping region in a picture in a first sub- picture scan order, 





a first sub-picture comprising a first set of non-overlapping blocks; and a second sub-picture comprising a second set of non-overlapping blocks; and the bit stream comprising:
determine a sub-picture position of a single non-overlapping region from the picture position of the single non-overlapping region by: 
data for each non-overlapping block in the first set of non-overlapping blocks in a first sub-picture scan order, 
determining a sub-picture from the first sub-picture or the second sub- picture that contains the single non-overlapping region; and 
following the data for each non-overlapping block in the first set of non-overlapping blocks in the first sub-picture scan order,
determining the sub-picture position of the single non-overlapping region based on a second sub-picture scan order, 
data for each non-overlapping block in the second set of non-overlapping blocks in a second sub-picture scan order,
the second sub-picture scan order based on the position of the single non-overlapping region in the determined sub-picture.
the second subpicture-scan order being based on the position of the each non-overlapping block of the second set of non-overlapping blocks in the second sub-picture.


Claims 7, 8, and 9 of the instant application are similarly anticipated by claims 2, 3, and 4 of US 10,939,11, respectively, and are rejected on the ground of nonstatutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426